Title: From George Washington to Moses Hazen, 25 January 1783
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters Newburgh Janry 25th 1783
                        
                        I was yesterday favored with your Letter of the 20th.
                        There appears to be so much force in the reasons you give for extending the furloughs in your Regt beyond the
                            limitation of Genl Orders, that I shall not hesitate to grant you that authority, only desiring; you will use it with the
                            utmost discretion, & confine the indulgence to characters which are absolutely to be relied upon & to
                            cases of the first necessity—Your regard for the reputation of your Regt & zeal for the service, I am satisfied
                            will prevent this permission from being abused.
                        I thank you very sincerely for your exertions to put a stop to the illicit Trade with the Enemy, and I have
                            to request that you will not remit your endeavours to effect that important purpose. Should the fact of attempting to carry
                            any provisions to the Enemy be proved against Baldwin & his party on their tryal, I do not see what can save them
                            from an infamous & exemplary death; by the late Law of Jersey I am certain nothing ought to and indeed it will be
                            in vain for the Military Power, (tho earnestly called upon by Congress) to expect to destroy this pernicious intercourse,
                            unless the Civil will rigidly carry their own Laws into execution.
                        “By the enclosed you will see the sentiments of all the General Officers now present with
                            the Army on the subject of your Memorial—in consequence of which, if the memorialists choose to prosecute the Judge
                            Advocate before a Military Court, it will be necessary to reduce the Allegations to specific charges, & transmit
                            them to me without delay, that an investigation may immediately take place—I shall suspend the publication of the
                            Proceedings in the case of Major Reed, until I hear the farther determination of those concerned, which I desire may be at
                            as early a day as possible—In all Events it will be at the option of the Gentlemen who consider themselves aggreived in
                            the present instance, to avail themselves of the ulterior Expedient pointed out by the Board of General Officers.” I am,
                            Sir, Your Most Obedt Hble Servt
                        
                            P.S. No furlough must on any account extend beyond the 15 of April.
                        
                    